Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 8/9/2021.
2.	Claims 1-20 are pending in this application. Claims 1, 11 and 20 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wadley et al (US 2017/0344609).
	Regarding claim 1, Wadley discloses a method performed by one or more processors of a system for identifying recommended topics (see the Abstract; e.g., providing a contextualized set of help topics), the method comprising:
identifying one or more attributes of a system user (see paragraph [0032]; the user engagement metrics database 134 may store a user ID, a username, browser(s) used to access organization's services, language(s) used to access organization's services); 
identifying a subset of topics relevant to the system user based on analyzing the one or more attributes of the system user using an analysis model trained with a machine learning process to identify relevant topics for system users based on historical user attributes (see paragraphs [0018] and [0031]-[0034]; collected data associated with user (e.g., language, historical engagement, etc) is used to generate contextualized set of most relevant help topics…also see paragraphs [0072], [0079] and [0108] where machine learning is discussed); 
generating, for each respective topic of the subset of topics, using the trained analysis model, a relevance score for the respective topic based at least in part on a most recent system page previously accessed by the system user and a current system page accessed by the system user (see paragraphs [0032], [0037] and [0073]-[0080]; help topics are ranked based on assigned relevance scores; weight of relevance score is partially dependent on current page, previous page; etc); and 
generating one or more recommended topics for the system user based on the relevance scores (see paragraph [0080] generating contextualized set of help topics).

Regarding claim 2, Wadley discloses maintaining a topics database including a set of topics for assisting system users, wherein each topic of the subset of topics is included within the set of topics (see paragraph [0031]; e.g., help topics index).

Regarding claim 3, Wadley discloses wherein identifying the subset of topics is further based on analyzing the most recent system page and the current system page using the trained analysis model (see paragraphs [0032] and [0076]; e.g., accessed pages including previous and current pages).

Regarding claim 4, Wadley discloses wherein identifying the subset of topics is further based on analyzing clickstream data indicating system pages recently accessed by the system user (see paragraphs [0031]-[0032] and [0051]; e.g., click-through).

Regarding claim 5, Wadley discloses wherein the one or more recommended topics include a set of highest scoring topics among the subset of topics having the highest relevance scores, the method further comprising: providing the one or more recommended topics to the system user on the current system page (see paragraphs [0077] and [0110]; e.g., relevance scores).

Regarding claim 6, Wadley discloses wherein the one or more attributes of the system user include at least one of an industry code associated with the system user, a language of the system user, a country associated with the system user, or a length of time that the system user has been associated with the system (see paragraph [0032]; the user engagement metrics database 134 may store a user ID, a username, browser(s) used to access organization's services, language(s) used to access organization's services).

Regarding claim 7, Wadley discloses wherein the analysis model includes at least one of a naive Bayes model, a logistic regression model, a decision tree model, or a K nearest neighbors model (see paragraphs [0097] and [0099]; probabilistic models).

Regarding claim 8, Wadley discloses wherein generating the relevance score is further based on a time-based depreciation factor indicating a recency with which other users have accessed the respective topic (see paragraphs [0032], [0072], [0079] and [0108]; e.g., analyze the historical user engagement data associated with previously rendered help topics for previous users to make predictions about which help topics were more successful at engaging users).

Regarding claim 9, Wadley discloses wherein the time-based depreciation factor depreciates the relevance score for the respective topic by a particular percentage for each of a plurality of time periods based on at least one of a geometric depreciation method, an arithmetic depreciation method, or a linear depreciation method (see paragraph [0031]; e.g., a ration of the number of users that clicked on a particular help topic when it is included in the search results, over the number of users for whom the particular help topic was included in the search results).

Regarding claim 10, Wadley discloses training the analysis model based on the historical user attributes (see claim 1 above; historical engagement).

	Claims 11-19 are similar in scope to claims 1-9, respectively, and are therefore rejected under similar rationale.

	Claim 20 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al (US 20220284319).
Crosslet et al (US 20180063265).
Kullman et al (US 11127081).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174